Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3of our reportdated March 31, 2015 relating to the financial statements, which appears in Argos Therapeutics Inc.'s Annual Report on Form 10-K for the year ended December31, 2014.We also consent to the reference to us under the heading“Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Raleigh, North Carolina May 8, 2015
